Title: 14th.
From: Adams, John Quincy
To: 


       Mr. Thatcher of Boston preached in the forenoon from John XX: 13. And they say unto her, Woman, why weepest thou? She saith unto them, Because they have taken away my Lord, and I know not where they have laid him, and in the afternoon, from Ephesians V and 11. And have no fellowship, with the unfruitful works of darkness, but rather, reprove them. This is the best Orator, that I have seen in the Pulpit for a long time—and he has a fine Voice; his Composition is good, but nothing very extraordinary; the excellent manner in which he reads it, sets it off to great advantage. There were some expressions, particularly, in the forenoon Sermon, which I thought favoured too much of Conceit. Such for Instance, was his deducing, a long discourse upon atheism, from the expression they have taken away my Lord. Indeed he appeared to be very anxious about infidelity, and libertinism, all day, and finished his afternoon Sermon, with an address to the debauched infidel, whosoever he was.
      